DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB2014/0212676A1 issued to Tetsui in view of  USPUB 20040014880A1 issued to Kuba et al.
	Regarding Claim 1, where Applicant seeks a synthetic leather comprising at least a base material (i), an adhesive layer (ii), and a skin layer (iii),wherein both the adhesive layer (ii) and the skin layer (iii) are formed of a urethane resin composition containing an anionic urethane resin having an anionic group concentration of 0.25 mmol/g or less, 
	Tetsui discloses making a urethane resin composition for forming a skin layer of a leather-like sheet having a sufficient level of durability, including perspiration resistance and oil resistance, not to result in a poor appearance of the leather-like sheet or peeling of the skin layer from the support over time, for example, when perspiration or oil adheres thereto. The present invention is a leather-like sheet including a skin layer (C) formed from a urethane resin composition containing a urethane resin (A) having two or more hydroxyl groups on at least one end thereof and an aqueous medium (B); an adhesive layer (D); and a support layer (E). [abstract].  At 0025, the instant reference teaches that examples of quaternizing agents (surfactants) that can be used to partially or completely quaternize the tertiary amino groups include dialkylsulfuric acids such as dimethylsulfuric acid and diethylsulfuric acid; alkyl halides such as methyl chloride, ethyl chloride, and benzyl chloride; alkyls such as methyl methanesulfonate and methyl paratoluenesulfonate; and epoxies such as ethylene oxide, propylene oxide, and epichlorohydrin. These quaternizing agents may be used alone or in a combination of two or more.  
	Tetsui et al. does not teach the anionic group concentration of 0.25 mmol/g or less.  Tetsui et al. do allude to the use of a minimal amounts.  Therefore, a person having ordinary skill in the art has good reason to pursue known options within his or her technical grasp to increase or decrease the amount of the constituents.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the anionic group concentration to be 0.25 mmol/g or less, since it has been 
	Tetsui et al. do not specifically teach that the surfactant used is alkyl sulfosuccinate.  This is remedied by the teaching of Kuba et al.
	Kuba et al. teach making an aqueous polyurethane resin dispersion suitable for use as an aqueous adhesive. The urethane resin further contains an anionic surfactant which can be an alkyl sulfosuccinate [see 0055-0056 of Kuba et al]. Therefore, a persona having ordinary skill in the art before the effective filing date of the invention would have found it obvious to have substituted an anionic alkyl sulfonate surfactant with another well known and used surfactant such as alkyl sulfosuccinate.  One would be motivated to do so as shown by Kuba et al., that by using the alkyl sulfosuccinate the surface tension can be reduced by adding a small amount of the surfactant, it becomes possible to obtain an aqueous polyurethane resin dispersion having improved adhesiveness and coat ability.
					Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4 of copending Application No. 15/734, 656 (USPUB 20210156083). The claims filed on 12/3/2020 were considered for analysis.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the embodiment of the instant claims would be rendered obvious by the embodiments of claims 1, 2 and 4 of application 15/734,656. Both applications make a synthetic leather that structurally and compositionally have the same base material, same adhesive  layer, same skin layer; the adhesive in both is a urethane resin containing anionic urethane; the skin in both applications is also a urethane resin and the surfactant in both is also alkylsulfosuccinate.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP